Citation Nr: 0420214	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.  

2.	Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left below the 
knee amputation.  

3.	Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left hip 
arthroplasty.  

4.	Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

5.	Entitlement to special home adaptation or specially 
adapted housing.  




REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1948 to March 
1950.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating action by the RO 
that denied the veteran's claims for the benefits now at 
issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the VCAA requires VA to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  As part of the notice, VA 
has undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
These requirements are not met unless VA can point to a 
specific document in the record that provides the necessary 
notice.  See Quartuccio v. Principi, 16 Vet App 183 (2002).  

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to his claim for 
entitlement to automobile and adaptive equipment or adaptive 
equipment only and his claim for entitlement to special home 
adaptation or specially adapted housing that are currently on 
appeal.  In March and August 2002, the RO sent the veteran 
VCAA notice letters, but these notice letters did not discuss 
these two claims.  

The veteran is also seeking compensation benefits under 
38 U.S.C.A. § 1151 for a left below the knee amputation and a 
left hip arthroplasty because these procedures were 
necessitated by an infection(s) that developed in early 2001.  
The veteran has contended that the VA delayed the treatment 
of this infection(s), which eventually required both a left 
below the knee amputation and the left arthoplasty.  

The record indicates that the veteran was seen by the VA as 
an outpatient in January and February 2001, with complaints 
of intermittent redness and swelling of the left great toe 
which reportedly had its onset following a motor vehicle 
accident the preceding November.  Reference was also made to 
a cut on the toe sustained while trimming a callous during 
2000.  (No records of treatment following the motor vehicle 
accident or after the veteran cut his left great toe are in 
the claims folder.).  During a VA hospitalization for 
increasing swelling and discoloration of the left foot 
beginning in late February 2001, laboratory studies revealed 
staph aureus and the assessment was necrotizing fascitis.  
Because of the rapid spread of the infection, the veteran 
underwent a left below the knee amputation on March 3, 2001.  

During ongoing hospitalization by the VA in April 2001 for 
physical therapy and rehabilitation following his left leg 
amputation, the veteran was noted to complain of increasing 
pain in the left hip area.  After laboratory analysis 
following aspiration of the left hip in June 2001 the 
assessment was oxacillin sensitive staph aureus septic 
arthritis.  The veteran was thereafter treated with 
antibiotics.  He thereafter underwent removal of left hip 
replacement hardware in July 2001 with placement of 
antibiotic beads.  Due to the risk of infection it was 
decided not to reimplant the left hip hardware.  

In view of the above, the Board believes that proper 
adjudication of the issues of entitlement to benefits under 
38 U.S.C.A. § 1151 for a left below the knee amputation and 
for a left hip arthroplasty requires that additional clinical 
records documenting the veteran's treatment for his left 
great toe infection prior to January 2001 be obtained, and 
that VA obtain a medical opinion as to the etiology of the 
infection or infection that resulted in his left below the 
knee amputation and left hip arthroplasty.  

The veteran is also seeking special monthly compensation 
based on the need for aid and attendance of another person.  
The veteran is currently service connected for a generalized 
anxiety disorder, evaluated as 50 percent disabling; 
decreased visual acuity in the left eye, evaluated as 20 
percent; an incisional hernia, evaluated as 20 percent 
disabling, and residuals of a right little finger injury, 
evaluated as noncompensable.  He is in receipt of a total 
rating for compensation based on individual unemployability.  
The veteran also has non-service connected disabilities that 
include urticaria, a left eye disability, and a low back 
disorder.  

In August 2001 the veteran underwent a VA examination to 
determine if he was housebound or in need of aid and 
attendance.  The examiner determined that daily skilled 
services were not indicated.  However, on a similar 
examination in June 2002, he was found to be in need of such 
care.  On VA examination in February 2003, it was indicated 
that the veteran was able to perform most activities of daily 
living, but had some help, and it was not clear whether the 
examiner found the service connected disabilities to require 
such care. 

The record currently contains VA clinical documentation for 
the veteran's various disabilities up to late April 2002, and 
the Board notes that it is apparent that clinical records 
reflecting VA treatment subsequent to April 2002 are 
available, but not now associated with the claims folder.  
Therefore these subsequent VA records should be obtained and 
the veteran then afforded a further VA examination to 
determine if he was housebound or in need of aid and 
attendance, that include a review of all the relevant 
clainical evidence.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 4.159(b) (2003) 
with regard to his claim for entitlement 
to automobile and adaptive equipment or 
adaptive equipment only and his claim for 
entitlement to special home adaptation or 
specially adapted housing.  

2.  The AMC or RO should ask the veteran 
to report all treatment he has received 
for the disabilities at issue in this 
appeal since April 2002, and the names 
and addresses of all health care 
providers, both VA and non VA who treated 
him for the lesion on his left great toe 
prior to January 5, 2001, to include 
treatment after a motor vehicle accident 
on Thanksgiving 2000 and any treatment 
received for a wound on the toe sustained 
while trimming a callous on the left foot 
during 2000.  The AMC or RO should then 
take the necessary steps to obtain 
records of this treatment.

3.  Then, the AMC or RO should submit the 
claims folder to a VA physician who has 
not been associated with his care.  The 
physician should review all records and 
render a medical opinion as to whether it 
was at least as likely as not (50 percent 
probability or more) that a lack of 
proper medical care as reported by the 
appellant at the VA medical center from 
January to July 2001 resulted in the 
development or progression of staph 
infection(s) that necessitated the 
veteran's March 2001 left below the knee 
amputation and/or his subsequent surgical 
revision of his left hip arthroplasty.    

4.  Then the veteran should be afforded a 
VA examination to determine his 
eligibility for special monthly 
compensation based on the need for aid 
and attendance of another person.  The 
claims folder must be made available to 
the examining physician so that the 
clinical record may be reviewed.

The examiner should provide a medical 
opinion, with rationale, as to whether 
the veteran's service connected 
disabilities cause him to be bedridden; 
render him incapable of dressing or 
undressing himself; or keeping himself 
ordinarily clean and presentable; require 
the frequent adjustment of prosthetic or 
orthopedic appliances that cannot be done 
without assistance; prevent him from 
feeding himself; render him unable to 
attend to the wants of nature; or prevent 
him from protecting himself from the 
hazards incident to his environment.  If 
the examiner answers this question in the 
negative than he should address the same 
questions with consideration of his 
currently service connected disabilities 
plus his left below the knee amputation 
and left hip disabilities.  

5.  Then the RO should readjudicate the 
veteran's current claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


